 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                                NO. C18-1301RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER DENYING PLAINTIFF’S
                                                                MOTION FOR PARTIAL
11
      ECO SCIENCE SOLUTIONS, INC., et al.,                      JUDGMENT

12
                            Defendants.

13
            This matter comes before the Court on “Plaintiff’s Motion for Entry of Partial Final
14
     Judgment” under Federal Rule of Civil Procedure 54. Dkt. # 45.1 On August 22, 2019, the Court
15

16   granted in part plaintiff’s motion for summary judgment, finding that (1) defendant Eco Science

17   Solutions, Inc., (“ESSI”) and/or its wholly-owned subsidiary, Ga-Du Corporation, had breached
18   the salary provisions of plaintiff’s employment agreement and that plaintiff was entitled to
19
     compensatory damages, including the promised salary of $240,000 and (2) the corporate
20
     defendants - and any officer, vice principal, or agent involved in the decision - willfully withheld
21
     payment of plaintiff’s accrued and unpaid salary for purposes of RCW 49.52.070, thereby
22

23   triggering the statute’s double damages and attorney’s fee provisions. In making these findings,

24   the Court declined to decide whether plaintiff had a duty to mitigate in the circumstances
25
            1
26            The Court has considered defendants’ response. Their belated motion for a one day extension
     of time (Dkt. # 51) is GRANTED.
27
     ORDER DENYING PLAINTIFF’S
28   MOTION FOR PARTIAL JUDGMENT - 1
 1   presented here or which officers, vice principals, or agents were involved in the decision to
 2   withhold wages. Notwithstanding these open issues, plaintiff moves for entry of partial judgment
 3
     holding ESSI, Ga-Du-Corporation, Michael Rountree, and L. John Lewis jointly and severally
 4
     liable for $240,000 in wages owed, $240,000 in exemplary damages, attorney’s fees, and
 5

 6   prejudgment interest.

 7          There are, as the above recitation shows, open issues which preclude entry of the
 8   judgment plaintiff seeks. The Court declines to resolve the mitigation and individual liability
 9
     issues in the context of this motion. In addition, plaintiff seeks other forms of damages arising
10
     from the breach of her employment agreement, specifically reserving the right to prove
11
     consequential damages at trial. Dkt. # 13 at 18 n.4. Entry of partial judgment under Rule 54(b) is
12

13   not appropriate in these circumstances. The rule provides that “[w]hen an action presents more

14   than one claim for relief . . . , the court may direct entry of a final judgment as to one or more,
15   but fewer than all, claims or parties only if the court expressly determines that there is no just
16
     reason for delay.” Fed. R. Civ. P. 54(b). The Supreme Court has established a framework for
17
     applying this rule. The district court must first determine that it has rendered a “final judgment,”
18
     meaning a judgment that is “‘an ultimate disposition of an individual claim entered in the course
19

20   of a multiple claims action.’” Curtiss–Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980)

21   (quoting Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 436 (1956). Whether a judgment is
22   final turns, in part, on whether the claim is ready for appeal, taking into consideration the
23
     judicial administrative interests in avoiding piecemeal appeals. Wood v. GCC Bend, LLC, 422
24
     F.3d 873, 877-79 (9th Cir. 2005). If final judgment has been rendered on a claim, the district
25
     court then determines whether there is any just reason for delay.
26

27
     ORDER DENYING PLAINTIFF’S
28   MOTION FOR PARTIAL JUDGMENT - 2
 1          Plaintiff cannot clear the “final judgment” hurdle. Her outstanding demand for other
 2   forms of damages arising from the breach of her employment contract must be resolved before
 3
     the breach of contract claim is finally resolved and ripe for appeal. In addition, plaintiff has
 4
     identified other individuals whom she believes were involved in the decision to withhold her
 5

 6   wages. Entering judgment at this stage for only some damages and against only some defendants

 7   would almost assuredly result in multiple appeals of the same claim.
 8

 9
            For all of the foregoing reasons, plaintiff’s motion for entry of partial judgment (Dkt.
10
     # 45) is DENIED. Although defendants appear willing to accept entry of partial judgment
11
     against them for the $47,010.50 in fees and costs plaintiff claimed in this motion, those fees will
12

13   undoubtedly go up as plaintiff litigates the mitigation, consequential damages, and individual

14   liability issues. Defendants cannot forestall entry of judgment on the underlying claim while
15   cutting off the fees associated with litigating the claim to completion.
16
            Defendants’ request for a one day extension in which to file their response (Dkt. # 51) is
17
     GRANTED.
18

19          Dated this 6th day of February, 2020.
20                                              A
                                                Robert S. Lasnik
21                                              United States District Judge
22

23

24

25

26

27
     ORDER DENYING PLAINTIFF’S
28   MOTION FOR PARTIAL JUDGMENT - 3
